     Case 3:20-cv-03127-MAS-ZNQ Document 27 Filed 04/17/20 Page 1 of 1 PageID: 105
                                                                                                    33 HENRY STREET
    DAVID JENSEN & ASSOCIATES                                                           BEACON, NEW YORK 12508-3006
               BEACON ◊ MANHATTAN         DAVID JENSEN PLLC
                                                                                          111 JOHN STREET, SUITE 420
                                                                                    NEW YORK, NEW YORK 10038-3126




                                                              17 April 2020



      Hon. Michael A. Shipp
      United States District Judge, District of New Jersey
      402 East State Street, Courtroom 5W
      Trenton, New Jersey 08608
      Filed by CM/ECF

      Re:      Kashinsky, et al. v. Murphy, et al., No. 3:20-cv-03127-MAS-ZNQ
               Consent Order Administratively Terminating Action

      Dear Judge Shipp:

      My office represents the Plaintiffs in the above-captioned action. We write, with the consent of
      the Defendants, to submit the attached consent order administratively terminating this action.

      Please don’t hesitate to contact the undersigned if you have any questions or concerns. At this
      time, e-mail is the best way to reach me.

                                                              Respectfully submitted,



                                                              David D. Jensen

      /Encl.

      cc:      Stuart M. Feinblatt [Stuart.Feinblatt@law.njoag.gov]
               Bryan E. Lucas [Bryan.Lucas@law.njoag.gov]
               Adam Kraut [akraut@fpclaw.org]




DAVID JENSEN & ASSOCIATES                                                                       + 1.212.380.6615 TEL
ATTORNEYS             DAVID JENSEN PLLC
                                                                                                + 1.917.591.1318 FAX
NEW YORK PROFESSIONAL LIMITED LIABILITY COMPANY
                                                                                              david@djensenpllc.com
